UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6626


CALVIN PERRY,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director of Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:14-cv-00523-JRS-RCY)


Submitted:   August 10, 2015                 Decided:   September 2, 2015


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Perry, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin Perry seeks to appeal the district court’s order

accepting     the       recommendation     of     the        magistrate     judge    and

dismissing his successive 28 U.S.C. § 2254 (2012) petition.                           The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 See 28 U.S.C. § 2253(c)(1)(A)

(2012); Jones v. Braxton, 392 F.3d 683, 688 (4th Cir. 2004).                           A

certificate        of    appealability         will     not      issue      absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

     When    the    district     court    denies      relief     on   the    merits,    a

prisoner     satisfies        this     standard         by     demonstrating         that

reasonable     jurists       would     find     that     the      district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural        grounds,        the    prisoner       must

demonstrate    both       that   the     dispositive         procedural     ruling     is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Perry has not made the requisite showing.                      Accordingly, we deny

his motion for a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.

                                           2
      Additionally, we construe Perry’s notice of appeal, motion

for a certificate of appealability, and informal brief as an

application       to    file   a    second   or   successive     § 2254   petition.

United States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).

In order to obtain authorization to file a successive § 2254

petition, a prisoner must assert claims based on either: (1) a

new   rule   of    constitutional       law,      previously     unavailable,   made

retroactive by the Supreme Court to cases on collateral review;

or (2) newly discovered evidence, not previously discoverable by

due diligence, that would be sufficient to establish by clear

and convincing evidence that, but for constitutional error, no

reasonable factfinder would have found the petitioner guilty of

the offense.       28 U.S.C. § 2244(b)(2) (2012).                Perry’s claims do

not   satisfy      either      of   these    criteria.      Therefore,     we   deny

authorization to file a successive § 2254 petition.

      We dispense with oral argument because the facts and legal

contentions       are   adequately      presented     in   the    materials   before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




                                             3